DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen (67,314) on 5 November 2021.

The application has been amended as follows: 
1. (Currently Amended) A tiled display device comprising: a first panel including a first lower substrate and a first upper substrate disposed opposite to the first lower substrate, wherein the first upper substrate includes a first upper surface, a first lower surface and a first side surface, and the first side surface is located between the first upper surface and the first lower surface; and a second panel disposed adjacent to the first panel, wherein the second panel includes a second lower substrate and a second upper substrate disposed opposite to the second lower substrate, the second upper ; wherein the first side surface includes an inclined portion connected to the first upper surface.

2. (Canceled) 

3. (Currently Amended) The tiled display device of claim [2] 1, wherein the first side surface further includes a side portion perpendicular to the first upper surface, and a roughness of the side portion is different from a roughness of the inclined portion.

5. (Currently Amended) The tiled display device of claim [2] 1, wherein the inclined portion includes a first sub inclined surface and a second sub inclined surface, the second sub inclined surface is connected to the first sub inclined surface, the first sub inclined surface and an extension line of the first upper surface have an included angle, the second sub inclined surface and the extension line of the first upper surface have an another included angle, and the included angle is different from the another included angle.

Allowable Subject Matter
Claims 1 and 3 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the first side surface includes an inclined portion connected to the first upper surface, as claimed in combination with the remaining limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



5 November 2021